Citation Nr: 1436674	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  07-24 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tongue and pharynx, claimed as throat cancer and oropharyngeal neoplasms, as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran filed a notice of disagreement (NOD) with this determination in February 2007, and timely perfected his appeal in August 2007.

In the Substantive Appeal, the Veteran requested a local RO hearing before a member of the Board.  However, prior to the hearing being scheduled, the Veteran submitted a July 2009 written statement withdrawing that hearing request.  38 U.S.C.A. § 20.704(d) (2012). 

In April 2011, the Board remanded the issue on appeal for further examination.  Additionally, in July 2013, the Board referred this case to an Independent Medical Expert (IME) for a medical expert opinion.  In August 2013, the Board received an IME opinion from the Associate Professor of Radiation Oncology.  As this development has been completed, the issue on appeal is ready for review.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran is entitled to a presumption of exposure to herbicides while serving in Vietnam during the Vietnam era. 

2.  The Veteran's squamous cell carcinoma of the tongue and pharynx are not presumed to be etiologically related to in-service exposure to an herbicide agent.

3.  The evidence does not demonstrate that the Veteran's currently diagnosed squamous cell carcinoma of the tongue and pharynx, manifested during, or as a result of, active military service, to include herbicide exposure in Vietnam.


CONCLUSION OF LAW

The criteria for a grant of service connection for squamous cell carcinoma of the tongue and pharynx, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in September 2006 and November 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letters also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining the Veteran's service treatment records and VA treatment records, and affording him a VA examination in connection with his claim in June 2011.  Additionally, an independent medical opinion was obtained in August 2013.  The Veteran and his representative were provided a copy of this opinion with an opportunity to present further argument and/or evidence.  A December 2013 written brief was received by the Veteran's representative addressing the IME opinion.  The Board thus concludes that there are no additional records outstanding with respect to this claim.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection

Legal Criteria

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Background

The Veteran has asserted that his presently diagnosed squamous cell carcinomas of the tongue and pharynx are a result of his exposure to herbicides while serving on active duty in Vietnam.

The Veteran's service treatment records and the February 1970 separation examination were void of any complaints or treatment for tongue or pharynx conditions.  

VA treatment records show that the Veteran underwent surgery for removal of squamous cell carcinomas of the tongue and pharynx in May 2006.  In February 2008, the Veteran's VA ear, nose, and throat (ENT) physician, opined that the Veteran's only risk factor for his head and neck cancer was exposure to Agent Orange while he was in the military.  She further stated in her treatment notes that the Veteran's disability was related to Agent Orange.  Dr. S. did not provide any reasons or bases for her opinion that the Veteran's carcinomas were a result of his exposure to Agent Orange.

The Veteran was afforded a VA examination in June 2011.  At that examination, the examiner noted the Veteran's contention of developing the carcinomas as a result of Agent Orange exposure.  The examiner reviewed the Veteran's claims file and noted that the Veteran had reported instances of heavy alcohol consumption as a symptom of his posttraumatic stress disorder.  However, at the examination, the Veteran denied heavy alcohol consumption and stated that it was occasional, such as at parties.  The examiner also noted that the Veteran had smoked tobacco for nearly 30 years.  The examiner rendered statements linking tobacco and alcohol consumption to increased risk of squamous cell carcinomas of the tongue and pharynx.  Further, the examiner stated that these carcinomas were not recognized by the VA as being related to Agent Orange exposure.  However, the opinion did not discuss the degrees of likelihood of relationship to Agent Orange in regard to etiology of the Veteran's carcinomas.  

The Veteran submitted an additional March 2012 VA treatment record from his VA ENT physician.  She noted that the Veteran was in Vietnam with Agent Orange exposure, and smoked during the war.  He quit smoking over 20 years ago.  He presented with upper aerodigestive tract malignancy.  It was her opinion that with the Veteran's known Agent Orange exposure, his cancer was just as likely as not to be related to that exposure given its known carcinogenicity.  However, the VA physician again did not provide a rationale explaining how she arrived at her conclusion.  Consequently, an IME opinion was requested by the Board in July 2013. 

In August 2013, the Board received an IME opinion from an Associate Professor of Radiation Oncology.  The physician stated that the Veteran was diagnosed with Stage IVA, T2N2a MO, moderately differentiated squamous cell carcinoma of the right base of tongue (oropharynx) in May 2006.  He was treated with definitive surgery and adjuvant radiation therapy and per the records submitted, was free of disease five years later, in 2011.  The physician noted that on page 5 of 31 of the Veterans VA records from Charleston, South Carolina, show that he admitted to the nurse that he quit smoking more than seven years ago.  The note from Dr. S in the ENT department dating March 2012 stated that the Veteran quit smoking over 20 years ago.  While there was a disconnect between these two documents, it was clear that the Veteran had ceased smoking prior to his diagnosis, but was at least a moderate smoker in the past - possible for 30 years.  His intake of alcoholic beverages was not well documented, but several providers noted that he did consume alcoholic beverages in moderation.  

The physician also noted a known risk factor commonly associate with oropharyngeal cancers was exposure to Human Papilloma Virus (HPV).  It appeared from the record that the Veteran was never tested for this condition.  The physician's review of available literature on Agent Orange did not yield any conclusive evidence linking Agent Orange to an increased incidence of oropharyngeal cancer (CA Cancer J Clin 2003; 53; 245-255).  Tobacco and Alcohol increase the risk of oropharyngeal cancer both individually and collectively (Cancer 1993; 721369-75).  Even if the physician presumed that the Veteran had quit the use of tobacco 20 years prior to the diagnosis of oropharyngeal cancer, he still had a higher (2x) risk of oropharyngeal cancer due to his smoking history than a never smoker (Schlect et al. Epidemiology, 10:412, 1999).   The physician concluded that there are three possible risk factors that may have caused oropharynx cancer in the Veteran.  Of these Agent Orange remained the factor with the lowest level evidence as a causative factor.  It was therefore the physician's opinion, that less than a 50 percent probability that the Veteran's squamous cell carcinoma of the base of the tongue was either (a) proximately caused by or (b) proximately aggravated by Agent Orange exposure during military service.  

Analysis

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for squamous cell carcinoma of the tongue and pharynx, as secondary to herbicide exposure.  

First, the Board will discuss entitlement to service connection on a presumptive basis.  Certain Veterans - namely, those who served in Vietnam between January 9, 1962, and May 7, 1975 - are presumed by law to have been exposed to herbicides during service.  38 U.S.C.A. § 1116.  Generally, the presumption of herbicide exposure does not apply to Vietnam-era Veterans unless they served within the land borders of Vietnam during the prescribed period.  Haas v. Peake, 525 F.3d 1168, 1172 (Fed. Cir. 2008) (holding that Veterans who served on ships off the coast of Vietnam but who never set foot within the land borders of Vietnam are not entitled to the presumption of herbicide exposure).

Similarly, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; see also 38 C.F.R. §§ 3.307, 3.309. 

The term "soft-tissue sarcoma" includes the following: Adult fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); Proliferating (systemic) angioendotheliomatosis; Malignant glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant synovioma); Malignant giant cell tumor of tendon sheath; Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; Malignant mesenchymoma; Malignant granular cell tumor; Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and infantile fibrosarcoma; and Malignant ganglioneuroma.  Id. at Note 1.

The Personal Information Exchange System documented that Veteran served in the Republic of Vietnam during the Vietnam era from February 1966 to July 1967.  There is no affirmative evidence in the record to establish that the Veteran was not exposed to herbicides during service.  Therefore, he is entitled to a presumption of exposure to herbicide agents.

However, even though it is presumed that the Veteran was exposed to herbicide agents while serving in Vietnam, in order for him to be entitled to presumptive service connection on the basis of that presumed Agent Orange exposure, the record must also establish that he has a disease to which this presumption applies.  Unfortunately, squamous cell carcinoma of the tongue and pharynx are not on the list of presumptive conditions associated with exposure to Agent Orange or other herbicides.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  

The Board notes that the Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences  (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c) . 

The NAS recently found insufficient evidence to conclude whether an association exists between herbicide exposure and cancers of the oral cavity, to include the lips and tongue.  See National Academy of Sciences  (NAS), Veterans and Agent Orange: Update 2008 (July 2009)(emphasis added); see also 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630  (May 30, 2003); 72 Fed. Reg. 32395  (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).  Specifically, NAS determined, "the available studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure."  The health outcomes that met this category included "cancers of the oral cavity (including lips and tongue)."  Id. 

Accordingly, the Secretary determined, based upon the NAS Update 2008 and prior NAS reports that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for, among other conditions, cancers of the oral cavity, to include the lips and tongue.  Id.  

Additionally, the NAS has specifically found that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for cancers of the pharynx.  See "Veterans and Agent Orange: Update 2010."  In that Update, cancers of the pharynx are characterized as cancers of the oral cavity, as opposed to cancers of the respiratory system. 

Therefore, the Board concluded that the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), and he clearly is not.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Therefore, it cannot be presumed he has squamous cell carcinoma of the tongue and pharynx as a result of exposure to herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Significantly, the availability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).  

Concerning in-service incurrence, the Veteran's service treatment records and February 1970 separation examination are completely unremarkable for any relevant complaints, treatment, or diagnosis of tongue or pharynx conditions or squamous cell carcinoma.  There is no objective indication of squamous cell carcinoma while he was in service.  This is probative evidence against the notion that the Veteran has squamous cell carcinoma as a direct result of disease or injury incurred in or aggravated by his military service.  See Struck v. Brown, 9 Vet. App. 145 (1996).

The Veteran also has failed to provide any objective indication of squamous cell carcinoma until diagnosed in May 2006, more than three decades after his military service ended.  The lapse of so many years after his separation from service and the first documented suggestion of this claimed disorder is also probative evidence to be considered in determining whether this claimed disability may be traced back to his military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board points out that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.

While the Veteran's VA ENT physician provided a positive nexus opinions in February 2008 and March 2012, the Board finds, however, that the August 2013 IME report is more probative than the ENT medical opinion. 

In February 2008 and March 2012, the Veteran's VA ENT stated that it was her opinion that with the Veteran's known Agent Orange exposure, his cancer was just as likely as not to be related to that exposure given its known carcinogenicity.  However, as noted above, the VA physician did not provide a rationale explaining how she arrived at her conclusion.  The Board notes that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Id.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The August 2013 IME physician concluded that there are three possible risk factors that may have caused oropharynx cancer in the Veteran.  Of these, Agent Orange remained the factor with the lowest level evidence as a causative factor.  It was therefore the physician's opinion that there was a less than 50 percent probability that the Veteran's squamous cell carcinoma of the base of the tongue was either (a) proximately caused by or (b) proximately aggravated by Agent Orange exposure during military service.  Her review of available literature on Agent Orange did not yield any conclusive evidence linking Agent Orange to an increased incidence of oropharyngeal cancer.  Tobacco and Alcohol increase the risk of oropharyngeal cancer both individually and collectively.  Even if the physician presumed that the Veteran had quit the use of tobacco 20 years prior to diagnosis of oropharyngeal cancer, he still had a higher (2x) risk of oropharyngeal cancer due to his smoking history than a never smoker.   

The IME physician's opinion is based on review of the claims folder, including the Veteran's service treatment records, and her opinion thoroughly discuss the Veteran's pertinent in- service and post-service medical records.  The IME physician offered a detailed explanation of the rationale for the opinion that incorporates both the facts of the Veteran's case and the pertinent medical principles.  As the ENT physician did not provide a rationale for the opinions rendered, they are of little probative value.  Given the IME physicians access to the claims folder and the thoroughness and detail of her opinion, the Board finds this opinion to be highly probative in determining whether service connection for squamous cell carcinoma of the tongue and pharynx is warranted.

The Board has carefully considered the Veteran's assertions that his squamous cell carcinoma of the tongue and pharynx are related to his active duty, to include herbicide exposure.  However, as a layperson with no demonstrated medical training or experience, he is not competent to give a medical opinion on the diagnosis, causation, or aggravation in the context of the particular claim at issue.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus, the Board rejects the Veteran's unsubstantiated lay contentions because medical evidence in the file shows his squamous cell carcinoma of the tongue and pharynx did not have its onset in-service, to include exposure to herbicide agents, but first manifested more than three decades after service.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection squamous cell carcinoma of the tongue and pharynx, as secondary to herbicide exposure, must be denied.


ORDER

Entitlement to service connection for squamous cell carcinoma of the tongue and pharynx, as secondary to herbicide exposure, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


